TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00725-CV


Ruth Sidorski, Appellant

v.

Tax Appraisal District of Bell County, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
NO. 185,060-C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	The parties have filed a joint motion to dismiss.  We grant the motion and dismiss
the appeal.  Tex. R. App. P. 42.1(a)(2).


  
					David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed on Joint Motion
Filed:   May 30, 2003